DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The 112 rejections in sections 5 and 7 of the detailed portion of the office action mailed 01 April 2021 are withdrawn in view of applicant’s claim amendments filed 15 June 2021.  The art rejections given in sections 10, 11 and 12 of the detailed portion of the office action mailed 01 April 2021 are withdrawn in view of applicant’s claim amendments and arguments filed 15 June 2021.  Modified grounds of rejection are given below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shropshire (U.S. 3,013,689) in view of Averill (U.S.2015/0371572 A1) further in view of Nudo, Jr. (U.S. 7,150,119 B1).
     Shropshire teaches an aluminum foil central layer covered on each side by absorbent layers, with the laminate designed to wrap around a glass and absorb condensate from a liquid with ice (col. 1, line 65 to col. 2 line 65).  Averill teaches a sheet that has a slit and a central hole to allow it to be placed around the stem of a glass.  The sheet may be marked with indicia (abstract, Figure 1A).  Nudo, Jr. teaches forming indicia by forming a hole in an outer layer that allows a layer below it to be visible (abstract, Figure 1).  The instant invention claims an absorbent sheet designed to be wrapped around a beverage container to absorb condensate with a slit and central hole in .  

Applicant's arguments filed 15 June 2021 have been fully considered but they are not persuasive.
     Applicant argues that Fedeli et al. does not teach a central aluminum foil layer.  A new reference has been supplied to more clearly teach this limitation.  A new reference has also been supplied to teach the claimed slit and central hole structure.  Applicant also argues that there was no motivation 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783